Citation Nr: 1203019	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 30 percent for his service connected PTSD.

The Veteran was last afforded a VA examination in December 2008.  The Veteran has indicated that his disability has worsened since this examination.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, the Veteran should be scheduled for a new VA examination to determine the severity of his current disability.  

Additionally, the record reflects that the Veteran has been diagnosed with a number of acquired psychiatric disabilities in addition to his PTSD, including major depressive disorder, alcohol dependence, cocaine dependence, psychosis, and schizophrenia.  It is unclear from the record what relationship these other acquired disabilities have to the Veteran's active military service, including his service connected PTSD.  In September 2008, a VA examiner opined that the Veteran's alcohol dependence and PTSD are two separate disabilities unrelated to each other, but offered no explanation for this opinion.  Generally, a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

On remand, the VA examiner is asked to opine whether it is at least as likely as not that any of the Veteran's other acquired psychiatric disabilities (if any) are related to the Veteran's active military service, including the Veteran's service connected PTSD.

If the examiner concludes that any other acquired psychiatric disabilities are unrelated to service, the examiner is also asked to determine which of the Veteran's psychiatric symptoms are due to his service connected PTSD and which are due to any non-service connected psychiatric disability.  If such an opinion is not possible, the examiner is asked to explain why.  

On remand, the RO should also associate all current VA treatment records with the Veteran's claims folder.

Finally, the record reflects that the Veteran is or was receiving disability benefits from the Social Security Administration (SSA).  While it appears that some SSA records were obtained in 2003, on remand, the RO should attempt to obtain any more recent records.  If no additional records are available, a formal finding of such should be placed of record.  

Accordingly, the case is REMANDED for the following action:

1. Associate all current VA treatment records with the Veteran's claims folder.

2.  Attempt to obtain any records from the Social Security Administration (SSA) that are not already of record and associate them with the Veteran's claims folder.  If no additional records are available, a formal finding of such should be placed of record.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's other acquired psychiatric disabilities, if any, had onset in service or were caused or aggravated by the Veteran's active military service, including the Veteran's service connected PTSD.   

If the examiner concludes that any other acquired psychiatric disabilities are unrelated to service, the examiner is also asked to determine which of the Veteran's psychiatric symptoms are due to his service connected PTSD and which are due to any non-service connected psychiatric disability.  If such an opinion is not possible, the examiner is asked to explain why.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.  A detailed rationale should be provided for any opinions.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

